The plaintiffs in error were convicted of keeping a place in the city of Enid with the felonious intent and purpose of selling intoxicating liquors, and their punishment fixed at one year in the penitentiary and two hundred dollars fine each. To reverse the judgments rendered on the verdict, they appeal.
In the case of Proctor v. State, 15 Okla. Cr. 338,176 P. 771, the statute upon which this prosecution was based was held unconstitutional and void. For the reasons stated in that opinion, the judgments appealed from are reversed.